NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses the request for continued examination of application No. 17/138,281 (“instant application”), which is a reissue of U.S. Patent No. 9,216,737, (“‘737 Patent”) issued December 22, 2015 and filed on Dec. 15, 2014 and titled “SYSTEM AND METHOD FOR AUTOMATICALLY DETECTING KEY BEHAVIORS BY VEHICLES”.
2.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘737 Patent.
3.	Examiners find prior reissue application U.S. Application No. 15/847,064 (“’064 Application”) and prior reissue application 15/847,390 (“390 Application”), which are both reissues of the ‘737 Patent.
4.	The ’064 Application was abandoned after Patent Board Decision (Appeal No. 2020-005723) mailed November 4, 2020.
5.	The ’390 Application was abandoned after Patent Board Decision (Appeal No. 2020-005727) mailed November 4, 2020.
6.	The ‘737 Patent issued with claims 1-20 (“Patented Claims”). In the amendment filed October 6, 2022 ("OCTOBER 2022 CLAIM AMENDMENTS"), claims 1-20 are cancelled and claims 21-37 and 39-41 are added.
7.	Claims 21-37 and 39-41 are pending and examined and are grouped as follows:
claims 21-27; and
claims 28-37 and 39-41.


Priority Claims
8.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 13/446,518 filed Apr. 13, 2012.
9.	Examiners find the instant application does not claim foreign priority.
10.	Because the instant application claims domestic priority to U.S. App. No. 13/446,518, the presumed effective U.S. filing date of the instant application is Apr. 13, 2012.

Response to Remarks filed October 6, 2022
--35 U.S.C. §112-2nd ¶ Indefiniteness Rejection--
11.	The issue pertains to the claim terms “action of interest” and “behavior data.” Applicant’s arguments pertaining to this issue is excerpted below:

    PNG
    media_image1.png
    759
    858
    media_image1.png
    Greyscale

Examiners understand Applicant’s argument to be that the claimed “action of interest” is a behavior of interest that another road user has performed whereas “behavior data” are data stored about behaviors of interest that another road user may perform (see Remarks 9). In other words, it is the Examiners’ understanding that Applicant is arguing that an “action of interest” is an executed behavior of interest (e.g., another road user has travelled one lane over to the right) whereas “behavior data” are data about potential behaviors of interest (e.g., another road user may travel one lane over to the right).
In other words, Examiners understand Applicant is arguing that an “action of interest” is an action that corresponds to a “behavior of interest” stored in the “behavior data.” For example, a vehicle coming to a stop for a period of time before making a left-hand turn is a “behavior of interest” stored in the “behavior data” and if another vehicle comes to a stop for a period of time before making a left-hand turn, then the vehicle has performed an “action of interest” because this action by the other vehicle corresponds to a “behavior of interest” stored in the “behavior data.”
	But, claim 21 claims the following:

    PNG
    media_image2.png
    179
    857
    media_image2.png
    Greyscale

Because Applicant’s argument that that the claimed “action of interest” is a behavior of interest that another road user has performed whereas “behavior data” are data stored about behaviors of interest that another road user may perform, the highlighted portion of claim 21 above should read “behavior data identifies behaviors of interest of the 1st object that are to result in a change in the control strategy” rather than “behavior data identifies potential actions of the 1st object that are to result in a change in the control strategy;” but, it does not. 
In addition, Applicant’s description of “actions of interest” is not supported by the ‘737 Patent specification. Specifically, Applicant cites col.8:60-62 to support Applicant’s description that the claimed “action of interest” corresponds to a detected action actually having been performed by another road user. Col.8:50-63 of the ‘737 Patent, is excerpted below and Examiners find col.8:60-62 does not support Applicant’s argument that the claimed “action of interest” is a behavior of interest that another road user has performed whereas “behavior data” are data stored about behaviors of interest that another road user may perform.

    PNG
    media_image3.png
    219
    433
    media_image3.png
    Greyscale

Rather, col.8:60-62 merely states that “vehicle 101 may adjust its control strategy based on which graph element (e.g., lane) a vehicle is currently travelling.” Moreover, the sentence at col.8:55-58 is unclear because of the grammatical error. As such, Examiners are unable to decipher the meaning of the sentence at col.8:55-58 to determine whether it supports Applicant’s description of the claim term “action of interest.”
	Because neither the claim itself nor the ‘737 Patent specification support Applicant’s argument traversing the §112(b) rejection of the claim terms “behavior data” and “actions of interest” in claims 21-27, the argument is not persuasive.
--35 U.S.C. §103 Rejections--
12.	The MAY 2022 CLAIM AMENDMENTS have necessitated a new ground of rejection. As such, the previous §103 rejection over Ernst, Jr. et al. (US 7,102,496 published Sep. 5, 2006) is withdrawn and a new ground of rejection is presented below.

Claim Rejections - 35 USC § 251 (New Matter)
13.	Claims 28-37 and 39-41 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows.
As to base claim 28, the new matter is “controlling, by one or more computing devices, a vehicle operating in an autonomous mode, …, wherein controlling the vehicle in the autonomous mode is based on rider input and whether the autonomous mode is fully autonomous.”

    PNG
    media_image4.png
    56
    416
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    308
    435
    media_image5.png
    Greyscale
Applicant states support for this amendment is found at col.9:52 to col.10:3, which is reproduced below (see Remarks 11).



Examiners do not find a description of one or more computing devices controlling the vehicle in autonomous mode based on: (1) rider input and (2) whether the autonomous mode is fully autonomous at col.9:52 to col.10:3. Rather, Examiners find the rider may activate the computer, e.g., by pressing a button or manipulating a lever, and rather than taking control immediately, the computer may scan the surrounding to determine whether there are any obstacles or objects in immediate vicinity that may prohibit/reduce the ability of the vehicle to avoid a collision. As such, Examiners find col.9:52 to col.10:3 supports “wherein controlling the vehicle in autonomous mode is based on rider input and whether there are any obstacles or objects in the immediate vicinity that may prohibit/reduce the ability of the vehicle to avoid a collision” and not “wherein controlling the vehicle in the autonomous mode is based on rider input and whether the autonomous mode is fully autonomous,” as claimed. In other words, Examiners find col.9:52 to col.10:3 supports controlling the vehicle in autonomous mode based on (1) rider input and (2) a determination that there are obstacles/objects in the immediate vicinity affects the ability of the vehicle to avoid a collision whereas claim 28 claims controlling the vehicle in autonomous mode based on (1) rider input and (2) whether the autonomous mode is fully autonomous.
Claims 29-37 and 39-41 are likewise rejected because of their dependency on claim 28.
 
Claim Rejections - 35 USC § 112
14.	Claims 28-37 and 39-41 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
	These claims are rejected for the same reasons as the §251-New Matter rejection above.

15.	Claims 21-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Applicant states the antecedent basis for the claim term “behavior data” is found at col.7:41-50, col.8:39-62, and col.9:20:27.
Col.7:41-50 appears to suggest the antecedent basis for “behavior data” is, e.g., a vehicle changing lanes or routes (“[f]or example, database 138 may include a set of actions or behaviors of interest, such as the vehicle changing lanes or routes…”)
Col.8:39-62 appears to suggest the antecedent basis for “behavior data” is, e.g., a lane change (“…computer system 110 may control the autonomous vehicle 101 to take particular actions in response to the actions of the surrounding objects that have been identified as performing a behavior of interest. For example, by changing lanes as provided by arrow B2 of Fig. 5,…”).
Col.9:20-27 appears to suggest the antecedent basis for “behavior data” is, e.g., a lane change (“[b]ased on determining that the detected vehicle has performed an action of interest, such as a lane change…”).
While Examiners agree that the citation to col.7:41-50, col.7:39-62, and col.9:20-27 is sufficient to establish the metes and bounds of the claim term “behavior data,” the claim limitation “identifying, by one or more computing devices, that the 1st object has performed an action of interest based on a behavior data” remains indefinite because the issue shifts to determining the metes and bounds of the claim term “action of interest.” In other words, if “behavior data” is a lane change, then what is an “action of interest”? 
	Examiners’ best understanding of the claim phrase “action of interest based on behavior data,” read in light of the ‘737 Patent specification, is ‘a lane change based on position and movement data’ because figure 1 identifies OBJECT DATA as position and movement data and the ‘737 Patent describes “actions of interest” such as lane changes. As such, the §103 art rejection presented below is based on this understanding of the claim phrase “action of interest based on behavior data.”
	Claims 22-27 are indefinite because of their dependence on indefinite claim 21.
	Claim 26 is also indefinite for another reason. Specifically, claim 26 claims, “[t]he method of claim 21, wherein the first object is classified as a vehicle” but base claim 21 claims “controlling, by one or more computing devices, a vehicle operating in an autonomous mode in accordance with a control strategy,” which renders claim 26 indefinite because the “a vehicle” of claim 26 may be interpreted as ‘another vehicle’ or alternatively, as the “a vehicle operating in autonomous mode” of base claim 21.  In the interest of compact prosecution, the “a vehicle” of claim 26 will be examined over the prior art as “another vehicle.”

Claim Rejections - 35 USC § 102
16.	Claim 28-30 and 32-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ernst, Jr. et al. (US 7,102,496 published Sep. 5, 2006; hereafter “Ernest”).
--Claim 28--
As to the limitation “controlling, by one or more computing devices, a vehicle operating in an autonomous mode,” this limitation is disclosed at col.9:1-12 because the feedback subsystem (#600), which comprises one or more computing devices, is described as autonomously driving the vehicle.
As to the limitation “receiving, by one or more computing devices, sensor data indicating a position of a 1st object external to the autonomous vehicle,” this limitation is disclosed at col.9:1-12 because system (#100) includes the use of forward-looking sensor to assign potential threats used to autonomously drive the vehicle. As such, Ernst’s system reads on this limitation because the system receives sensor data via the feedback system whereby the feedback system’s assignment of potential threats (e.g., following too closely) necessarily detects a position of a 1st object external to the autonomous driving vehicle (i.e., the object following too closely) via the use of a sensor. Also, Ernest discloses the object tracker module (#504) uses an object tracker heuristic to track large objects with respect to position and velocity (see col.12:45-48).
As to the limitation “comparing the received sensor data with map data stored in the memory of the vehicle,” this limitation is disclosed at col.13:46-63 because the system (#100) uses a heuristic that combines the radar image with a map database to estimate the path of the vehicle. Ernest teaches the estimated path of the host vehicle (#102) can be determined by tracking vehicles (#104) and using the position and velocity of the tracked vehicles (#104) to determine the path of the host vehicle (#102). 
Ernest discloses “determining, by one or more computing devices, based on comparing the received sensor data with the stored map data, that the 1st object has travelled from a 1st road element to a 2nd road element” because Ernest discloses an object tracker module (#504) that uses an object tracker heuristic to track large objects with respect to position and velocity (see col.12:45-48). Also, Ernest teaches that if system (#100) is currently tracking matching data, the tracked object is updated at #820 of figure 10. In addition, Ernest also teaches that if there is no new data with which to update the object, the system (#100) updates the object using previously stored information (#822). As such, Ernest discloses the identification “that the 1st object has travelled from a 1st road element to a 2nd road element” (e.g., stationary, overtaking, receding, or approaching; see col.12:56-57) “based on comparing the received sensor data with the stored map data” because Ernest’s ‘lane change’ identification is based on updated position and velocity information of the tracked object, which necessarily requires the storage of previous position and velocity information of the tracked object that is ‘updated’ with the new position and velocity information of the tracked object.
In addition, Ernest teaches scene detector module (#508) uses information from the input subsystems to determine the path of the vehicle traveling in autonomous mode based on the number of lanes on the road, i.e., the claimed “road element” (see 2nd scene detection heuristic described at col.13:25-31).
As to the limitation “altering, by one or more computing devices, at least one of a position, heading, speed, or acceleration of the vehicle operating in the autonomous mode based on the determination that the 1st object has travelled from the 1st road element to the 2nd road element and a classification of the 1st object,” Ernest discloses this limitation for the following reasons.
Ernest teaches the feedback subsystem (#600) identifies lane changes/merges in front and behind the vehicle (see col.9:1-12).  And, Examiners find a lane change/merge in front of and behind the vehicle reads on the claimed “1st object has travelled from the 1st road element to the 2nd road element.”
Ernest teaches the scene detector module (#508) can process the detected objects (large and small, vehicles and non-vehicles) and from this data predict the possible roadway paths that the vehicle might take (see col.12:63-65). Ernest teaches object classifier module (#506) sends object classification data to a scene detector module (#508) applying one or more scene detection heuristics (see col.12:61-63). As such, Examiners find Ernest’s disclosed object classification data reads on the claimed “classification of the 1st object.”
Ernest discloses the scene detector module (#508) incorporates user-based attributes, vehicle-based attributes, and/or shared sensor data in the prediction of the possible roadway paths the vehicle might take (see col.12:63 to col.13:2). As such, Examiners find Ernest’s scene detector module, which disclosed as a software component, reads on the claimed “altering, by one or more computing devices, at least one of a position…of the vehicle operating in the autonomous mode.”
Thus, Ernest discloses “altering, by one or more computing devices,…a position of a vehicle operating in the autonomous mode based on the determination that the 1st objection has travelled from the 1st road element to the 2nd road element and a classification of the 1st object” because Ernest teaches determining the possible roadways a vehicle might take, and directing the vehicle to that path based on the classification of another vehicle (e.g., large/small) and whether that other vehicle is changing lanes.
Ernest discloses “wherein controlling the vehicle in the autonomous mode is based on rider input and whether the autonomous mode is fully autonomous” because Ernest teaches selection-based attributes such as the user set desired threat sensitivity for warnings (see col.6:33-36). Another disclosed selection-based attribute could include, e.g., braking level preference (see col.10:38). Ernest also teaches incorporation of heuristics that fully utilize user-based attributes to reduce the nuisance alarms in threat assessment (see col.9:40-50). Thus, Examiners consider the Ernest’s user-set desired sensitivity for warnings to read on the claimed “rider input.”
In addition, Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102), change the speed of the vehicle (#102), identify lane changes/merges in front and behind the vehicle (#102), issue warnings regarding front and rear collisions, provide night vision to the user, and other desired functions (see col.9:8-12). As such, Ernest’s discloses controlling the vehicle based on e.g., user-set threat sensitivity or braking level preference (i.e., “rider input”) and whether the feedback subsystem (#600) is autonomously driving the vehicle (i.e., “whether the autonomous mode is fully autonomous”).
Ernest discloses “when the autonomous mode is not fully autonomous, determining by the one or more computing devices whether to take immediate control in the fully autonomous mode or to have a rider continue controlling the vehicle manually or with some level of control before entering into the fully autonomous mode” because Ernest teaches the feedback subsystem (#600) autonomously drives the vehicle in response to an assessed potential threat, e.g., (1) no threat, (2) following too closely, (3) collision warning, and (4) collision imminent (see col.9:4-7). In other words, Ernest teaches taking control in the fully autonomous mode in response to an assessed potential threat. As such, Ernest necessarily teaches allowing the rider to continue controlling the vehicle manually (or with some level of control) when the feedback subsystem does not take autonomous control of the vehicle because the feedback subsystem does not assess a potential threat by another vehicle.
--Claim 29--
Claim 29 depends upon base claim 28 and claims “wherein the 1st road element is a 1st lane of traffic and the 2nd road element is a 2nd lane of traffic,” which is disclosed by Ernest because Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102) and identify lane changes/merges in front and behind the vehicle 102 (see col.9:7-10). Ernest teaches scene detector module (#508) uses information from the input subsystems to determine the path of the vehicle traveling in autonomous mode based on the number of lanes on the road (i.e., the claimed “road element”) (see col.13:25-31). In the other words, Examiners find that Ernest’s identified lanes read on the claimed “1st/2nd lanes of traffic.”
--Claim 30--
Claim 30 depends upon base claim 28 and claims “wherein altering the at least one of a position, heading, speed, or acceleration of a vehicle operating in autonomous mode comprises positioning the vehicle relative to the 1st object in a predefined manner,” which is disclosed by Ernest because Ernest teaches the feedback subsystem (#600) autonomously drives the vehicle in response to an assessed potential threat and the potential threats are assigned to several predefined categories such as, e.g., (1) no threat, (2) following too closely, (3) collision warning, and (4) collision imminent (see col.9:4-7). Ernest teaches autonomously driving the vehicle in response to these predefined categories by changing the speed of the vehicle, which Examiners find reads on the claimed “positioning the vehicle relative to the 1st object in a predefined manner” (see col.9:9).
--Claim 32--
Claim 32 depends upon base claim 28 and claims “determining a relative position of the vehicle operating in the autonomous mode with respect to each of one or more selected objects.” Ernest discloses this limitation because Ernest teaches autonomous driving with external sensor data (#201), which include object sensor data (#203) wherein object sensor data (#203) include position, velocity, acceleration, height, thickness, and other attributes of the object (see col.10:9-15). Examiners consider Ernest’s disclosed position to necessarily be a “relative position” because it is the position relative to the host vehicle.
As to the limitation “associating each of the one or more selected objects with a road graph element of a roadway based on the relative position of the vehicle,” Ernest discloses this limitation because Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102) and identify lane changes/merges in front and behind the vehicle 102 (see col.9:7-10). Ernest teaches scene detector module (#508) uses information from the input subsystems to determine the path of the vehicle traveling in autonomous mode based on the number of lanes on the road (see col.13:25-31). Thus, Ernest discloses associating the tracked vehicle (i.e., “object”) with the lane of a roadway (i.e., “road graph element”) based on the position of the tracked vehicle with respect to the host vehicle.

--Claim 33--
Ernest discloses “determining that the 1st object has performed a behavior of interest” because Ernest teaches predefined movement categories for other vehicles such as stationary, overtaking, receding, or approaching (see col.12:56-57). Examiners find these predefined movement categories to read on the claimed “behavior of interest.”

35 U.S.C. 102/103 Rejections
17.	Claims 21-27, 31, 34-35, and 36-40 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ernst, Jr. et al. (US 7,102,496 published Sep. 5, 2006).
	--Claim 21--
As to the limitation “controlling, by one or more computing devices, a vehicle operating in an autonomous mode in accordance with a control strategy,” this limitation is disclosed at col.9:1-12 because the feedback subsystem (#600), which comprises one or more computing devices, is described as autonomously driving the vehicle, which necessarily requires the use of a control strategy to drive the vehicle.
As to the limitation “receiving, by one or more computing devices, sensor data indicating a detection of a 1st object,” this limitation is disclosed at col.9:1-12 because system (#100) includes the use of a forward-looking sensor to assign potential threats used to autonomously drive the vehicle. As such, Ernst’s system reads on this limitation because the system receives sensor data via the feedback system whereby the feedback system’s assignment of potential threats (e.g., following too closely) necessarily detects a 1st object (i.e., the object following too closely) via the use of a sensor.
Ernest discloses “identifying, by one or more computing devices, that the 1st object has performed an action of interest based on behavior data stored in memory of the vehicle and based on which road element the vehicle is traveling in the autonomous mode, wherein the 1st object is classified based on the received sensor data” because Ernest discloses an object tracker module (#504) that uses an object tracker heuristic to track large objects with respect to position and velocity (see col.12:45-48). Also, Ernest teaches that if system (#100) is currently tracking matching data, the tracked object is updated at #820 of figure 10.
In addition, Ernest teaches that if there is no new data with which to update the object, the system (#100) updates the object using previously stored information (#822). As such, Ernest discloses the identification that the 1st object has performed an action of interest (e.g., stationary, overtaking, receding, or approaching; see col.12:56-57) “based on behavior stored in memory of the vehicle” because Ernest’s described action of interest is based on updated position and velocity information of the tracked object, which necessarily requires the storage of previous position and velocity information of the tracked object that is ‘updated’ with the new position and velocity information.
In addition, Ernest discloses that the identification that the 1st object has performed an action of interest “based on which road element the vehicle is traveling in the autonomous mode” because Ernest teaches scene detector module (#508) uses information from the input subsystems to determine the path of the vehicle traveling in autonomous mode based on the number of lanes on the road, i.e., the claimed “road element” (see 2nd scene detection heuristic described at col.13:25-31).
Also, Ernest discloses “the 1st object is classified based on the received sensor data” because Ernest teaches object classifier module (#506) sends object classification data to a scene detector module (#508) applying one or more scene detection heuristics (see col.12:61-63). Ernest teaches the scene detector module (#508) can process the detected objects (large and small, vehicles and non-vehicles) and from this data predict the possible roadway paths that the vehicle might take (see col.12:63-65). Ernest teaches the scene detector module (#508) incorporates user-based attributes, vehicle-based attributes, and/or shared sensor data in assisting in this determination (col.12:66-col.13:2)
As to the limitation “based on the identification, altering the control strategy of the vehicle operating in the autonomous mode by the one or more computing devices,” this limitation is disclosed at col.9:1-12 because the feedback subsystem (#600) identifies lane changes/merges in front and behind the vehicle and changes the speed of the vehicle (i.e., ‘alters the control strategy’).
If it is found that Ernest’s 2nd example of a scene detection heuristic does not specifically anticipate the claimed “identifying, by one or more computing devices, that the 1st object has performed an action of interest based on behavior data stored in memory of the vehicle and based on which road element the vehicle is traveling in the autonomous mode, wherein the 1st object is classified based on the received sensor data,” then it would have been obvious to one of ordinary skill in the art to modify Ernest to do so.
Specifically, Ernest teaches multiple object tracking heuristics to support autonomous driving of a vehicle (see col.13:15-col.14:4). Ernest also teaches using tracked vehicle locations to determine lanes on the road and finely predict the host vehicle’s path (see col.13:30-32).
More specifically, Ernest teaches estimating the path of the host vehicle (#102) by tracking vehicles (#104) in the forward field of view, either individually or in groups, and using the position and trajectory of these tracked vehicles (#104) to determine the path of the host vehicle (#102) (see col.13:59-63).
In addition, Ernest discloses storing the data on the tracked vehicles because Ernest teaches that if there is no new data with which to update the object, the system (#100) updates the object using previously stored information (#822) (see col.28:14-17).
Thus, it would have been obvious to one of ordinary skill in the art to modify the system of Ernest to identify whether a 1st object, which has been classified as a ‘vehicle’ based on received sensor data, has performed a behavior of interest based on: (1) behavior data stored in the memory of the vehicle and (2) which road element the vehicle is traveling in the autonomous mode because Ernest teaches autonomously driving a host vehicle where: (1) the host vehicle path is estimated based on detected velocity and position of a tracked object, which is classified as a ‘vehicle;’ (2) the tracked vehicle locations are used to determine lanes on the road; and (3) the velocity and position data of the tracked vehicle is stored in the host vehicle and used in a scene processing heuristic to facilitate the autonomous driving.

--Claim 22--
This claim claims “at least one of the potential actions identified in the behavior data includes changing from travelling on a 1st road element to travelling on a 2nd road element; and the 1st road element is a 1st lane on a roadway, and wherein the 2nd road element is a 2nd lane on the roadway.” Examiners consider the ‘potential action’ of this limitation to be a mere lane change, which is disclosed by Ernest because Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102) and identify lane changes/merges in front and behind the vehicle 102 (see col.9:7-10).
--Claim 23--
Ernest discloses the limitation “wherein altering the control strategy of the vehicle comprises positioning the vehicle relative to the 1st object in a predefined manner” because Ernest teaches the feedback subsystem (#600) autonomously drives the vehicle in response to an assessed potential threat and the potential threats are assigned to several predefined categories such as, e.g., (1) no threat, (2) following too closely, (3) collision warning, and (4) collision imminent (see col.9:4-7).
--Claim 24--
Ernst does not specifically disclose “altering the control strategy of the vehicle comprises having the vehicle change from travelling in a 1st lane of traffic to travelling in a 2nd lane of traffic.” However, Ernst teaches assigning potential threats to a feedback subsystem and autonomously driving the vehicle in response to the potential threat, including but not limited to identified lane changes/merges behind/in front of the vehicle (see col.9:1-12). Thus, it would have been obvious at the time the invention was made to autonomously drive the vehicle from one lane to another in response to an identified lane changes/merges behind/in front of the vehicle to prevent a collision.
--Claim 25--
Claim 25 depends upon base claim 21 and claims “wherein altering the control strategy of the vehicle comprises altering at least one of a position, heading, speed, or acceleration of a vehicle,” which is disclosed by Ernest because Ernest teaches estimating the path of the host vehicle (#102) by tracking vehicles (#104) in the forward field of view, either individually or in groups, and using the position and trajectory of these tracked vehicles (#104) to determine the path of the host vehicle (#102) (see col.13:59-63).
--Claim 26--
Claim 26 depends upon base claim 21 and claims “wherein the 1st object is classified as a vehicle,” which is disclosed by Ernest because Ernest teaches object classifier module (#506) sends object classification data to a scene detector module (#508) applying one or more scene detection heuristics (see col.12:61-63). Ernest teaches the scene detector module (#508) can process the detected objects (large and small, vehicles and non-vehicles) and from this data predict the possible roadway paths that the vehicle might take (see col.12:63-65). 
--Claim 27--
This claim depends upon claim 26 and claims “wherein identifying that the 1st object has performed an action of interest further comprises determining that the 1st object has changed from travelling on a 1st road element to travelling on a 2nd road element on a roadway,” Examiners consider the “action of interest” of this limitation to be, e.g., a mere lane change, which is disclosed by Ernest because Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102) and identify lane changes/merges in front and behind the vehicle 102 (see col.9:7-10).

18.	Claim 31, 34-35, and 36-40 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ernst, Jr. et al. (US 7,102,496 published Sep. 5, 2006).
--Claim 31--
Ernst does not specifically disclose “receiving, by the one or more, computing devices, a request to navigate between a 1st location and a 2nd location, and autonomously navigating, by the one or more computing devices, the vehicle along a path between a 1st location and 2nd location, wherein altering at least one of the position, heading, speed, or acceleration of the vehicle occurs while the vehicle is travelling along the path.” However, Ernst teaches assigning potential threats to a feedback subsystem and autonomously driving the vehicle in response to the potential threat, including but not limited to identified lane changes/merges behind/in front of the vehicle (see col.9:1-12). Thus, Ernest discloses navigating along a path between a 1st location and a 2nd location (i.e., autonomous driving) and it would have been obvious at the time the invention was made to autonomously drive the vehicle from one lane to another in response to identified lane changes/merges behind/in front of the vehicle to prevent a collision.

--Claims 34-35--
Ernest does not specifically disclose “upon determining that the 1st object has performed a behavior of interest, transmitting data to a remote computing device that identifies a state of the 1st object, wherein the data that identifies the state of the 1st object includes at least one of position, speed, acceleration or heading.” However, Ernest teaches information sharing subsystem (#400) provides a mechanism for the host vehicle (#102) to receive potentially useful information from outside the host vehicle, as well to send information to sensor systems outside the host vehicle (see col.6:55-59). Ernest teaches the host vehicle (#102) can share information (e.g., velocity, acceleration, and other position and motion-related information) with a foreign vehicle (#402). Ernest also teaches vehicles to share information with each other on several levels and at the same time: (a) within the vehicle between active subsystems; (b) between the vehicle and other "foreign" vehicle systems; (c) between the vehicle and external environment and infrastructure such as electronic beacons, signs, etc.; and (d) between the vehicle and external information sources such as cell networks, the internet, dedicated short range communication transmitters, etc. (see col.5:25-48). Thus, it would have been obvious for one of ordinary skill in the art to transmit the sensed position/velocity data of the tracked vehicle to a ‘foreign’ vehicle system (i.e., “the remote computing device”), which necessarily includes a computing device to facilitate collision avoidance.
--Claim 36--
Ernest does not specifically disclose “receiving a set of map data from a remote computing device; and updating the stored map data with the received map data.” However, Ernest teaches information sharing subsystem (#400) provides a mechanism for the host vehicle (#102) to receive potentially useful information from outside the host vehicle, as well to send information to sensor systems outside the host vehicle (see col.6:55-59). Ernest also teaches vehicles sharing information with external information sources such as cell networks, the internet, dedicated short range communication transmitters, etc. (see col.5:25-48).
Ernest teaches scene detection heuristics used in the autonomous driving of the host vehicle that combines scene data with a radar image with data from a Global Positioning System (GPS) with a map database and/or vision system (see col.13:50-53). Ernest teaches the GPS system uses the map database to predict the roadway ahead, while the vision system would actively track the lane lines, etc., to predict the travel lane ahead (see col.13:55-58). Thus, it would have been obvious for one of ordinary skill in the art to receive GPS data (i.e., “map data”) from a remote computing system (e.g., via a cell network or the internet) and update Ernest’s described map data base with the received GPS data to determine the driving path of the host vehicle.
--Claim 37--
Ernest does not specifically disclose “receiving a set of object classification data from a remote computing device; and updating stored object classification data with the received set of object classification data”. However, Ernest teaches information sharing subsystem (#400) provides a mechanism for the host vehicle (#102) to receive potentially useful information from outside the host vehicle, as well to send information to sensor systems outside the host vehicle (see col.6:55-59). Ernest also teaches vehicles sharing information with external information sources such as cell networks, the internet, dedicated short range communication transmitters, etc. (see col.5:25-48). Ernest teaches object classification heuristics to classify the tracked object used in the autonomous driving determinations (see col.16:51 to col.17:60). Thus, it would have been obvious for one of ordinary skill in the art to use the object classification heuristics of Ernest to determine the threat level of the tracked object in the determination of the autonomous driving path of the host vehicle.
--Claim 39--
Ernest does not specifically disclose “wherein controlling the vehicle in autonomous mode includes selecting a driving setting based on a type of cargo of the vehicle.” However, Ernest teaches vehicle characteristics (fig. 6, #712) as an input to the driver warning decision heuristic (#720). Ernest also teaches the following at col. 10:24-41, which is reproduced below.

    PNG
    media_image6.png
    342
    434
    media_image6.png
    Greyscale

As such, it would have been obvious to one of ordinary skill in the art to modify the system of Ernest to select a braking level preference, which is a driving setting, based on the type of cargo the vehicle is carrying.

--Claim 40--
Ernest does not specifically disclose “controlling the vehicle in autonomous mode includes selecting a driving setting based on a type of vehicle” However, Ernest teaches vehicle characteristics (fig. 6, #712) as an input to the driver warning decision heuristic (#720). Ernest also teaches vehicle-based sensor data (#303) can include performance data related to the vehicle (#102) (braking capacity, maneuverability, acceleration, acceleration capacity, velocity, velocity capacity, etc.) and any other attributes relating to the vehicle (#102) that are potentially useful to the system (#100) (see col.10:23-41). Because Ernest teaches using ‘any other attributes relating to the vehicle (#102) that are potentially useful to the system (#100)’ as an input to the driver warning decision heuristic, it would have been obvious to one of ordinary skill in the art to input the type of vehicle that is being controlled (e.g., a large or a small vehicle), which is indicative of the controlled vehicle’s attendant braking capacity, maneuverability, acceleration, acceleration capacity, velocity, velocity capacity, etc., and set the autonomous driving mode accordingly.

19.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. (US 7,102,496 published Sep. 5, 2006) in view of Rubin (US 8,780,195 filed Aug. 31, 2011).
Ernest does not specifically disclose “wherein altering at least one of the position, heading, speed or acceleration of the vehicle operating in the autonomous mode is done according to remote telemetry driving control of the vehicle.” However, Rubin teaches system and methods of remote controlling near autonomous or fully autonomous vehicles using machine-based object/even recognition (see col.1:19-24). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the autonomous driving system of Ernest so that the remotely driven vehicle can be moved to safety in response to a hazard.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992